SHAHOOD, Judge,
dissenting.
When a district court of appeal reviews a decision of a circuit court, acting in its appellate capacity, the standard of review is narrow. As a case travels up the judicial ladder, review becomes consistently narrower, not broader. Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995). The district court of appeal must determine whether the circuit court, in its appellate capacity, afforded procedural due process and observed the essential requirements of law. Manatee County v. Kuehnel, 542 So.2d 1356 (Fla. 2d DCA), review denied, 548 So.2d 663 (Fla.1989); City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982).
I cannot state, based on the limited scope of our review that the circuit court did not afford petitioner due process and failed to observe the essential requirements of law. Accordingly, I would deny the petition for writ of certiorari.